Order entered October 25, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01131-CV

                         PAULINE MCLARTY-NEVERS, Appellant

                                               V.

                                LLOYD G. NEVERS, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-01965

                                           ORDER
       The docketing statement filed by appellant reflects a party to the trial court’s judgment

has filed for bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further action in

this cause is automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for administrative

purposes, this cause is ABATED and treated as a closed case. It may be reinstated on motion by

any party showing, in accordance with rule of appellate procedure 8.3, that the appeal is

permitted by federal law or the bankruptcy court. See id. 8.3.


                                                      /s/   DAVID EVANS
                                                            JUSTICE